Citation Nr: 0730644	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, lumbar spine, postoperative.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 through 
November 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

The medical evidence of record shows that the veteran is 
currently diagnosed with degenerative disc disease of the 
lumbar spine that is as likely as not related to his 
September 1975 in-service back injury.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc 
disease, lumbar spine, postoperative, are met. 38 U.S.C.A. §§ 
1111, 1131, 1132, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a back 
disability. Entitlement to service connection requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a). The veteran has established 
that he has a current back disability. See January 2005 VA 
examination report showing a diagnosis of severe degenerative 
disc disease at L5-S1 with a fusion at this site from a 
posterior approach, and degenerative disk disease at L4-5.  
This element of service connection is not in dispute. What 
must be established is that his current disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

A veteran is presumed to be in sound condition when he is 
accepted into service, with the exception of disorders noted 
at the time of entry. 38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b). Here, there is no evidence of a 
disorder noted upon entry as the veteran's June 1975 entrance 
examination is devoid of evidence of a back disorder.  Also, 
September 1975 service medical records specifically note that 
the veteran had no complaints regarding his back prior to 
service.  Because there is no evidence that a preexisting 
condition was noted upon entry into service, the veteran is 
presumed to have been sound upon entry. See 38 U.S.C.A. §§ 
1111, 1137. 

Shortly after entering service, while in basic training, the 
veteran fell onto his back while running out of his barracks 
to get into formation.  See September 1975 service medical 
records; also see Board hearing transcript at page 3.  The 
veteran was treated for an acute lumbar spine strain and 
released for duty.  See September 1975 service medical 
records.  The veteran continued to report back pain and was 
ultimately admitted to the Moncrief Army Hospital.  He was in 
the hospital for several weeks and discharged with a 
diagnosis of acute lumbosacral strain, resolved.  See 
Moncrief Army Hospital records dated September 1975 through 
October 1975; also see hearing transcript at page 4.  A 
review of these service medical records makes clear that the 
veteran had an in-service incident involving a back injury. 
The remaining question is whether the current back disability 
is causally connected to the in-service incident apparent in 
the record.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

The veteran claims that his current disability is related to 
the in service incident.  He first suggested such in a June 
1976 informal claim for service connection for a back 
disability.  This claim was not signed and, consequently, was 
not acted upon by VA, but is clearly in the record.  See June 
1976 Form 21-526.  This claim was made within year of the 
veteran's service.  According to the veteran, he was treating 
with a Dr. Kinlaw at that time.  See hearing transcript at 
page 4.  He recalls Dr. Kinlaw's diagnosis as ruptured disc 
at L4-5.  Id. at page 15.  The doctor's records are not a 
part of the claims folder as he has since retired and his 
records have been destroyed.  Id. at page 12.  The record, 
however, shows that the veteran believed that he had a 
service-related back disability as early as June 1976, when 
he attempted to file a service-connection claim.  It is also 
evident that the type of disability claimed then is identical 
to the currently claimed disability.  While this evidence 
alone does not establish a nexus, it does lend credibility to 
the veteran's claim.

In a November 2003 written statement and with his July 2007 
hearing testimony, the veteran makes clear his belief that 
his current disability is related to the documented in 
service back injury.  His statements, however, are not 
competent to establish a medical nexus between his current 
disability and his in-service injury.  Although lay evidence 
is acceptable to prove the occurrence of an injury or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence showing a medical nexus is 
required for service connection. 

The Board reviewed the entire claims folder to seek evidence 
of a medical nexus. There are medical records relating to the 
veteran's back disability spanning a number of years.  See 
private medical records dating from 1980, including Dekalb 
General Hospital and Dr. Rezaiamiri.  While these records 
clearly show that the veteran has had a back disability for 
many years, they do not relate his injury to service.  There 
are just two medical reports relating to the issue of medical 
nexus.

A private physician submitted a medical opinion in April 
2004.  The physician stated that his analysis was based upon 
a review of the medical evidence pertaining to the veteran's 
in-service injury, and also reported the veteran's post-
service history of accidents.  It is clear from the report 
that he physician has a clear picture of the claim, as his 
description is consistent with the evidence described above.  
Following his accurate summary of the veteran's history, the 
physician rendered the following opinion:  "Based upon the 
patient's previous injury, it is my opinion that [the 
veteran's] current back condition (degenerative disc disease 
of lumbar spine) is more likely than not to be related to his 
previous injury which he sustained on September 4, 1975."  
The doctor based his opinion on the evidence of degenerative 
disc disease and spondylolisthesis at the time of the 
September 1975 injury, noting that this condition would 
result in additional degenerative changes of the lumbar 
spine.  The examiner went on to comment that the subsequent 
back injuries could have exacerbated his previous injury, but 
confirmed his opinion that the veteran's "current condition 
is a result of progression deterioration of the lumbar spine 
which began with his initial documented injury in September 
1975."  This report clearly supports the veteran's claim.

In January 2005, the veteran was afforded a VA examination.  
The examiner also reviewed the claims folder.  Following 
physical examination, the examiner diagnosed severe 
degenerative disc disease at L5-S1 and degenerative disc 
disease at L4-5.  Based upon a physical examination and 
review of the claims folder, the VA examiner stated "with a 
reasonable degree of medical certainty that [the veteran] 
experienced a lumbosacral strain while in military service 
which resolved, and it would be less likely than not that 
[the veteran's] present lumbar spine condition/diagnosis 
would have been caused by or contributed to by military 
service."  This report clearly weighs against the veteran's 
claim.

Considering the evidence of record, including in particular 
the service medical records, the June 1976 informal claim, 
the April 2004 nexus opinion, and the January 2005 VA nexus 
opinion, it becomes clear that there is evidence in favor of 
the veteran's claim, evidence neutral in nature, as well as 
evidence clearly against his claim. Because there is evidence 
to support the veteran's claim, and evidence weighing against 
a connection between the veteran's current degenerative disc 
disease of the lumbar spine and his active service, at the 
very least, the evidence is in relative equipoise in showing 
that the veteran's back disability as likely as not 
originated in service. By extending the benefit of the doubt 
to the veteran, this claim must be granted. See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted. 
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002). In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time. Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for degenerative disc 
disease, lumbar spine, postoperative, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


